  Case: 2:19-cv-03435-EAS-KAJ Doc #: 1 Filed: 08/08/19 Page: 1 of 6 PAGEID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

Joseph H. Neff,                             )       CASE NO.
                                            )
                   Plaintiff,               )       JUDGE
                                            )
              v.                            )
                                            )
Arnold Transportation Services, Inc.,       )
et al.                                      )
                                            )
               Defendants.                  )

                                  NOTICE OF REMOVAL

       To:    The Honorable Judges of the United States District Court for the Southern District

of Ohio, and Clerk of the Court of Common Pleas Franklin County, Ohio.

       Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendants Arnold Transportation Services,

Inc. and Robert F. Kiel (collectively, “Defendants”) remove this action from the Court of

Common Pleas of Franklin County, Ohio to the United States District Court Southern District of

Ohio, Eastern Division. As grounds for removal, Defendants state as follows:

       1.     This is an action in which the District Court of the United States has been given

original jurisdiction under 28 U.S.C. § 1332 because complete diversity exists between Plaintiff

and Defendants and the amount in controversy exceeds the sum of Seventy-Five Thousand

Dollars ($75,000.00).

       2.     On or about July 31, 2019, Plaintiff filed a Complaint against Defendants in the

Court of Common Pleas, Franklin County, Ohio, captioned Joseph H. Neff v. Arnold

Transportation Services, Inc. et al., Case No. 19 CV 006188.




                                                1
    Case: 2:19-cv-03435-EAS-KAJ Doc #: 1 Filed: 08/08/19 Page: 2 of 6 PAGEID #: 2




        3.       Neither Defendant Arnold Transportation Services nor Defendant Robert F. Kiel

have yet to be served, but both Defendants have notice of Plaintiff’s initial pleading and claims

for relief.

        4.       Thus, thirty days have not passed since Defendants were served with a copy of the

initial pleading setting forth Plaintiff’s claims for relief.

        5.       Plaintiff Joseph H. Neff is now and at all times relevant to the action a resident

and citizen of Madison County, Ohio by virtue of his residence being at 1360 West Choctaw

Drive, London, Ohio 43140. (Compl., Caption).                    Accordingly, pursuant to 28 U.S.C.

§ 1332(c)(2), Plaintiff is an Ohio citizens for the purpose of assessing diversity jurisdiction.

        6.       Defendant Arnold Transportation Services, Inc. is a Pennsylvania corporation and

is registered with the Federal Motor Carrier Safety Administration with USDOT number 148974

with its principal place of business in Grand Prairie, Texas. Accordingly, Arnold Transportation

Services, Inc. is a citizen of Texas for the purpose of assessing diversity jurisdiction.

        7.       Defendant Robert F. Kiel is now and at all times relevant to the action a resident

and citizen of St. Louis, Missouri, by virtue of his residence being at 2170 Green Slope Drive, St.

Louis, MO 63136 (Compl., Caption). Accordingly, Robert F. Kiel is a citizen of Missouri for the

purpose of assessing Diversity Jurisdiction.

        8.       Upon information and belief, Plaintiffs seek recovery of unspecified and

unliquidated damages in excess of Seventy-Five Thousand Dollars ($75,000.00). Therefore, the

amount in controversy exceeds Seventy-Five Thousand Dollars ($75,000.00).

        9.       The claimed harm to Plaintiffs was pleaded “in excess of $25,000.00”1 against the

Defendants .


1
  Ohio Civ. R. 8(a) (“If the party seeks more than twenty-five thousand dollars, the party shall so state in the
pleading but shall not specify in the demand for judgment the amount of recovery sought.”)

                                                       2
   Case: 2:19-cv-03435-EAS-KAJ Doc #: 1 Filed: 08/08/19 Page: 3 of 6 PAGEID #: 3




        10.    Plaintiff’s Complaint states two causes of actions, including claims for

unspecified and unliquidated compensatory damages against Defendants.             Plaintiff seeks

damages for personal bodily injuries, medical bills and future medical bills for injuries to his

head, neck and left shoulder, pain and suffering, mental anguish, and permanent injury in an

amount presently undetermined arising from a motor vehicle accident which occurred on August

3, 2017 (Compl., ¶ 12).

        11.    Thus, it is facially evident from Plaintiff’s Complaint that the amount in

controversy exceeds the jurisdictional minimum of $75,000.00.

        12.    Based on a “fair reading” of Plaintiff’s Complaint, this Court can reasonably

conclude that more than $75,000.00 is at issue. Hayes v. Equitable Energy Res. Co., 266 F.3d

560, 573 (6th Cir. 2001).

        13.    A copy of this Notice of Removal will be promptly filed with the appropriate state

court, the Franklin County Common Pleas Court, pursuant to 28 U.S.C. § 1446(d).

        14.    Defendants intend to file a responsive pleading to Plaintiff’s Complaint within the

time set forth in the Federal Rules of Civil Procedure.

        15.    The United States District Court for the Southern District of Ohio is the

appropriate court for filing a Notice of Removal from the Court of Common Pleas Franklin

County, Ohio; where the action is currently pending. Accordingly, Defendants seek to remove

this action.

        16.    Pursuant to 28 U.S.C. §1446(a), copies of all pleadings, process and orders filed

in this action are attached hereto as Exhibit “A.”

        17.    Pursuant to 28 U.S.C. § 1446(d), Defendants have served a copy of the Notice of

Removal upon all adverse parties.



                                                 3
   Case: 2:19-cv-03435-EAS-KAJ Doc #: 1 Filed: 08/08/19 Page: 4 of 6 PAGEID #: 4




       18.     All Defendants have consented to removal.

       19.     Pursuant to 28 U.S.C. 1446(d), Defendants are simultaneously filing a copy of the

Notice of Removal with the Clerk of the Court of Common Pleas, Franklin County, Ohio

attached hereto as Exhibit “B.”

       20.     This case is a companion case to Daniel J. Summers v. Arnold Transportation

Services, Inc., et al., in this Court, Case No. 2:18-cv-978.       Upon Removal of this action,

Defendants intend to file a Motion to Consolidate this action with the Summers action, as the

cases arise out of the same subject motor vehicle accident.

       21.     Defendants assert their right to a trial by jury.

       22.     Defendants do not waive any jurisdictional or other defenses available to them.

       23.     Defendants reserve the right to supplement this Notice of Removal and/or present

additional arguments in support of its entitlement to removal.

       WHEREFORE, Defendants, pray for the removal of the above-referenced civil action

from the Court of Common Pleas, Franklin County, Ohio to the United States District Court for

the Southern District of Ohio.

                                            Respectfully submitted,

                                             /s/ Joseph W. Pappalardo
                                            JOSEPH W. PAPPALARDO (0014326)
                                            GALLAGHER SHARP LLP
                                            Sixth Floor – Bulkley Building
                                            1501 Euclid Avenue
                                            Cleveland, OH 44115
                                            (216) 241-5310 (Telephone)
                                            (216) 241-1608 (Facsimile)
                                            Email: jpappalardo@gallaghersharp.com
                                                     and
                                            M. SALMAN SHAH (0091231)
                                            GALLAGHER SHARP LLP
                                            35 North Fourth Street, Suite 200
                                            Columbus, OH 43215

                                                  4
Case: 2:19-cv-03435-EAS-KAJ Doc #: 1 Filed: 08/08/19 Page: 5 of 6 PAGEID #: 5




                                Telephone: (614) 340-2300
                                Fax: (614) 340-2301
                                E-mail: sshah@gallaghersharp.com
                                Attorneys for Defendants Arnold Transportation
                                and Robert F. Kiel




                                     5
   Case: 2:19-cv-03435-EAS-KAJ Doc #: 1 Filed: 08/08/19 Page: 6 of 6 PAGEID #: 6




                                  CERTIFICATE OF SERVICE

       I hereby certify Defendants' Notice of Removal of Civil Action to the United States

District Court for the Southern District of Ohio was electronically filed with the Court on August

8, 2019. Notice of this filing will be sent by operation of the Court’s case management and

electronic case filing system. A true copy of the foregoing was also served by electronic mail on

August 8, 2019 upon the following:


Sanford A. Meizlish
Barkan Meizlish
250 East Broad Street, 10th Fl.
Columbus, Ohio 43215
smeizlish@barkanmeizlish.com
Attorney for Plaintiffs




                                             /s/ Joseph W. Pappalardo
                                             JOSEPH W. PAPPALARDO (0014326)
                                             GALLAGHER SHARP
                                             Trial Attorney for Defendants Arnold
                                             Transportation and Robert F. Kiel




                                                6
